Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14,  in the reply filed on January 21, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps subsequent to “based on a process recipe”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhindsa, Rajinder et al. (US 20010027026 A1). Dhindsa teaches a lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) for a process chamber (24; Figure 3; [0022]), the lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) comprising: a gas box (20; Figure 2, 3-Applicant’s 114; Figure 1) comprising: a gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1) coupled to a first gas supply system (44+50B+50E+50F; Figure 3); and a distribution plate (30A; Figures 2, 3-Applicant’s 122; Figure 1) comprising a plurality of holes (52A; Figures 2,3) aligned with the gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1); a gas conduit (40; Figure 2) passing through the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1) and coupled to a second gas supply system (40+50C+50D+50A; Figure 3); and a blocker plate (30B; Figure 1-3-Applicant’s 116; Figure 1) coupled to the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1), wherein a first plenum (plenum between 30B, 20; Figure 3) is formed between the blocker plate (30B; Figure 1-3-Applicant’s 116; Figure 1) and the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1), as claimed by claim 1
Dhindsa further teaches:
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 1 further comprising a showerhead (22; Figure 1-3-Applicant’s 118; Figure 1) coupled to the blocker plate (30B; Figure 1-3-Applicant’s 116; Figure 1), wherein a second plenum (plenum between bottom of 30B, inside top of 22; Figure 3) is formed between the showerhead (22; Figure 1-3-
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 1, wherein the first gas supply system (44+50B+50E+50F; Figure 3) is configured to supply at least one of a precursor gas and an inert gas, as claimed by claim 3. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 3, wherein the precursor gas includes at least one of silane and tetraethyl orthosilicate, and the inert gas includes at least one of argon and helium, as claimed by claim 4. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 3, wherein the first gas supply system (44+50B+50E+50F; Figure 3) is configured to select a flow rate (50A,B; Figure 3; [0024]) of the at least one of the precursor gas and the inert gas, as claimed by claim 5. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 1, wherein the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1) further comprises a second gas distribution plenum (44a; Figure 2, 3-Applicant’s 120; Figure 1) fluidly coupled to the gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1), as claimed by claim 6
A process chamber (24; Figure 3; [0022]) comprising: a lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) comprising: a gas box (20; Figure 2, 3-Applicant’s 114; Figure 1) comprising: a gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1); and a distribution plate (30A; Figures 2, 3-Applicant’s 122; Figure 1) comprising a plurality of holes (52A; Figures 2,3) aligned with the gas distribution plenum (46; Figure 2, 3-
The process chamber (24; Figure 3; [0022]) of claim 8, wherein the first gas supply system (44+50B+50E+50F; Figure 3) is configured to supply at least one of a precursor gas and an inert gas, as claimed by claim 9. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention 
The process chamber (24; Figure 3; [0022]) of claim 9, wherein the precursor gas includes at least one of silane and tetraethyl orthosilicate, and the inert gas includes at least one of argon and helium, as claimed by claim 10. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The process chamber (24; Figure 3; [0022]) of claim 9, wherein the first gas supply system (44+50B+50E+50F; Figure 3) is configured to supply the precursor gas and the inert gas, as claimed by claim 11. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). 
The process chamber (24; Figure 3; [0022]) of claim 9, wherein the first gas supply system (44+50B+50E+50F; Figure 3) is configured to select a flow rate (50A,B; Figure 3; [0024]) of the at least one of the precursor gas and the inert gas, as claimed by claim 12. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The process chamber (24; Figure 3; [0022]) of claim 9, wherein the first gas supply system (44+50B+50E+50F; Figure 3) is configured to supply the at least one of the precursor gas and the inert gas, and wherein a flow rate (50A,B; Figure 3; [0024]) of the at least one of the precursor gas and the inert gas based on a process recipe (claim 14), as claimed by claim 13. Applicant’s gas identity claim requirements are requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope 
The process chamber (24; Figure 3; [0022]) of claim 8, wherein the first gas supply system (44+50B+50E+50F; Figure 3) comprises one or gas supplies (50E,50F; Figure 3), one or more valves (50B; Figure 3), and a gas manifold (50B/50E,50F interface; Figure 3), wherein each of the one or more gas supplies (50E,50F; Figure 3) is coupled to a respective one of the one or more valves (50B; Figure 3), as claimed by claim 15
The process chamber (24; Figure 3; [0022]) of claim 15, wherein the gas manifold (50B/50E,50F interface; Figure 3) is coupled to the lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1), as claimed by claim 16
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 1, wherein the first gas supply system (44+50B+50E+50F; Figure 3) comprises one or more gas supplies (50E,50F; Figure 3), one or more valves (50B; Figure 3), and a gas manifold (50B/50E,50F interface; Figure 3), wherein each of the one or more gas supplies (50E,50F; Figure 3) is coupled to a respective one of the one or more valves (50B; Figure 3), as claimed by claim 21
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 21, wherein the gas manifold (50B/50E,50F interface; Figure 3) is coupled to the lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1), as claimed by claim 22
The process chamber (24; Figure 3; [0022]) of claim 8, wherein the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1) further comprises a second gas distribution plenum (44a; Figure 2, 3-Applicant’s 120; Figure 1) fluidly coupled to the gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1), as claimed by claim 23
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dhindsa, Rajinder et al. (US 20010027026 A1) in view of Sadjadi; S. M. Reza et al. (US 20110281435 A1). Dhindsa is discussed above and further teaches processing 300mm wafers as a statdard ([0006]) but Dhindsa does not teach relative dimensions of Dhindsa’s apparatus. As a result, Dhindsa does not teach:
The lid assembly (26; Figure 2, 3-Applicant’s 110; Figure 1) of claim 1, wherein the gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1) is about 70 mm to about 160 mm from a center of the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1), as claimed by claim 7
The process chamber (24; Figure 3; [0022]) of claim 8, wherein the gas distribution plenum (46; Figure 2, 3-Applicant’s 120; Figure 1) is about 70 mm to about 160 mm from a center of at least one of the gas box (20; Figure 2, 3-Applicant’s 114; Figure 1) and the substrate support assembly (not numbered; Figure 3; “pedestal” [0002]), as claimed by claim 14

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Dhindsa to optimize Dhindsa’s processing apparatus dimension(s) as taught by Sadjadi.
Motivation for Dhindsa to optimize Dhindsa’s processing apparatus dimension(s) as taught by Sadjadi is for standard wafer processing manufacturing. It is well established that changes in apparatus dimensions are within the level of ordinary skill in the art.(Gardner v.  TEC Systems, Inc. , 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),  cert. denied , 469 U.S. 830, 225 USPQ 232 (1984); In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); See MPEP 2144.04)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art provides examples of similar gas distribution apparatus.
US 20110281435 A1
US 20100159707 A1
US 20090151639 A1
US 20070066038 A1
US 20050241763 A1
US 20010027026 A1
US 10358721 B2
US 9732424 B2
US 9460893 B2
US 9449859 B2

US 8343876 B2
US 7708859 B2
US 7270713 B2
US 6872258 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716